DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation "each intermediate layer" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
The limitation " wherein the density of the first ethylene copolymer of the second outer layer is between 913 g/cm3 and 0.923 g/cm3" in lines 2-3 of claim 11 renders the claim indefinite because it is unclear how an ethylene copolymer could have a density of 913 g/cm3.
Claim 12 recites the limitation "the ethylene copolymer of the second ethylene copolymer of the first outer layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "each intermediate layer" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maka (EP 1,022,131 A1).
	Example 4 of Maka is directed to a film having structure A/B/C (paragraph 0039) at layer thicknesses of 10%/80%/10% (paragraph 0040) wherein:
	layer A is ethylene-octene copolymer (density of 0.875 g/cm3, melt index of 3.0 g/10 min),
	layer B is ethylene-octene copolymer (density of 0.920 g/cm3, melt index of 1.0 g/10 min), and 
3, melt index of 1.9 g/10 min) and 20% ethylene-octene copolymer (density of 0.920 g/cm3, melt index of 1.0 g/10 min).
Layer A corresponds to the second outer layer of the claimed film; layer B corresponds to the core layer of the claimed film; layer C corresponds to the first outer layer of the claimed film (LDPE is a homopolymer of ethylene).  The melt index is measured at 190 oC under a load of 2.16 kg (paragraph 0018).
	The limitations of claim 2 are met since layer A of Example 4 (corresponding to the claimed second outer layer) comprises >70 wt% of the second ethylene polymer.
	The limitations of claim 3 are met for at least the reason that the ethylene copolymer of layer A of Example 4 (corresponding to the claimed second outer layer) has a melt index of >0.5 and <10.0 g/10 min.
	The limitations of claim 6 are met for at least the reason that layer C of Example 4 (corresponding to the claimed first outer layer) comprises between 75 wt% and <95 wt% of an ethylene copolymer comprising 1-octene and between 5 wt% and 25 wt% of ethylene homopolymer.
	The limitations of claim 7 are met for at least the reason that the film of Example 4 consists of 3 layers.
	The limitations of claim 8 are met since each of the three layer of Example 4 comprise only polyolefins as polymers.
	The limitations of claim 9 are met since layer A of Example 4 is formed of a copolymer of ethylene and octane.
3.
	The limitations of claim 11 are met for at least the reason that the density of the ethylene copolymer of layer A of Example 4 (corresponding to the claimed second outer layer) is between 0.855 and 0.885 g/cm3.
	The limitations of claim 12 are met for at least the reason that the density of the LDPE of layer C of Example 4 (corresponding to the claimed first outer layer) is between 0.917 and 0.927 g/cm3.
	The limitations of claim 13 are met for at least the reason that the thickness of each outer layer of Example 4 represents between 10% and 20% of the total film thickness.
	The limitations of claims 14 and 16 are met because the film is designed of be a packaging film (paragraph 0001).  Additionally the limitation in the preamble of claim 14 directed to "[s]ilage" represents a statement of purpose or use since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.
	The limitations of claim 17 are met for at least the reason that layer A of Example 4 (corresponding to the claimed second outer layer) comprises >70wt% of the ethylene copolymer and this copolymer has a melt index of >0.5 and <6.0 g/10 min.
	The limitations of claim 18 are met since the film of Example 4 comprises no polypropylene.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maka (EP 1,022,131 A1) in view of Lee et al. (US 2018/0229472 A1).
	Maka teaches all the limitations of claim 5, as outlined above, except for the presence of two intermediate layers comprising an ethylene octene copolymer with a density of >0.910 to 0.925 g/cm3.  However, Maka does teach that more than one layer may be positioned between the cling and non-cling layers to add bulk (paragraph 0012).
	Lee et al. is directed to a multilayer film having a cling layer and a release (i.e. non-cling) layer (paragraph 0006).  The film may include one or more core layers positioned between the cling and release layers (paragraph 0051).
	Lee et al. show that single and multiple core layers are known in the art as functionally equivalent core structure in multilayer cling films.  Therefore, because these two configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to use three core layers in place of the single core illustrated in the Examples of Maka for applications in which additional bulk is required and/or desired with two of the core layers reading on the intermediate layers of instant claim 5.  Moreover, it would have been obvious to one of ordinary skill in the art to use the same material for additional core layers (i.e. an ethylene-octene copolymer having a density 0.920 g/cm3) since the courts have 3) based on its suitability for its intended use (e.g. core layer) supported a prima facie obviousness determination.  See MPEP 2144.07.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,696,014 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1-14 and 16-18 represent a genus of which the inventions described by claims 1-20 of U.S. Patent No. 10,696,014 B1 are species since the multilayer film of claims 1-20 of U.S. Patent No. 10,696,014 B1 has five layers while the instant claims are written with open that language that permits, but does not require, more than three layers.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787